Case 1:19-cr-00160-TWP-MJD Document 75 Filed 08/19/20 Page 1 of 2 PageID #: 331




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )     No. 1:19-cr-00160-TWP-MJD
                                                     )
 CHRISTOPHER TODD DISHMAN,                           ) -01
                                                     )
                               Defendant.            )

             Order Denying Motion for Compassionate Release Without Prejudice

         Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

 Release under the First Step Act of 2018. Dkt. 63. The Court appointed counsel to represent

 Defendant and stayed the case. Dkt. 64. CJA counsel appeared on Defendant's behalf, dkt. 65, but

 then withdrew, dkts. 71, 72.

         After counsel withdrew, the Court concluded that Defendant's pro se Motion for

 Compassionate Release lacked sufficient information for the Court to conclude that he was entitled

 to compassionate release. Accordingly, on July 1, 2020, the Court ordered Defendant to

 supplement his motion by completing and returning the Court's form compassionate release motion

 by August 13, 2020. Dkt. 73. The Court warned Defendant that his Motion for Compassionate

 Release would be deemed abandoned and denied without prejudice if he did not return the form

 motion as directed. Id. The Court mailed its Order and the form motion to Defendant on July 2,

 2020.

         As of the writing of this Order, Defendant has not completed and returned the Court's form

 motion as required, and the deadline for doing so has passed. Accordingly, the Court deems

 Defendant's Motion for Compassionate Release abandoned, and the motion, dkt. [63], is denied
Case 1:19-cr-00160-TWP-MJD Document 75 Filed 08/19/20 Page 2 of 2 PageID #: 332




 without prejudice. Nothing in this Order, however, prohibits Defendant from filing a new motion

 for compassionate release.

        IT IS SO ORDERED.



 Date: 8/19/2020



 Distribution:

 Christopher Todd Dishman
 Reg. No. 16657-028
 FCI Danbury
 Federal Correctional Institution
 Route 37
 Danbury, CT 06811

 All Electronically Registered Counsel




                                               2
